ACCEPTED
                                                                           04-14-00246-CR
                                                               FOURTH COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                      6/24/2015 6:41:29 AM
                                                                            KEITH HOTTLE
                                                                                    CLERK




                         NO. 04-14-00246-CR               FILED IN
                                                   4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
                      IN THE COURT OF APPEALS
                     FOURTH JUDICIAL DISTRICT      6/24/2015 6:41:29 AM
                         SAN ANTONIO, TEXAS          KEITH E. HOTTLE
                                                           Clerk
_________________________________________________________________


                       DESTYN DAVID FREDERICK,

                             Appellant

                                 V.

                         THE STATE OF TEXAS

                              Apellee

_________________________________________________________________

               APPEAL FROM CAUSE NO. 11-09-00041-CRL
           IN THE DISTRICT COURT LA SALLE COUNTY, TEXAS
          FOR THE 81ST / 218TH JUDICIAL DISTRICT OF TEXAS
_________________________________________________________________

                          STATE’S BRIEF
_________________________________________________________________

                               Rene Pena
                               District Attorney
                               81st/218th Judicial District



                               Marc Ledet
                               Asst. District Attorney
                               81st/ 218th Judicial District
                               1327 3rd Street
Oral Argument Waived           Floresville, Texas 78026
Unless Granted                 Telephone: 830 / 393-2200
                               Fax: 830/ 393-2205
                               State Bar No. 24002459
                               Email: marcledet@81stda.org


                               ATTORNEYS FOR STATE
                               Attorneys for the State of Texas
                        PARTIES

For the Appellant:

COUNSEL (Trial):

Patrick L. Hancock
1800 McCullough
San Antonio, TX 78212

(Appeal)

Richard Langlois
217 Arden Grove
San Antonio, TX 78215

For the State:

Rene Pena – District Attorney
Marc Ledet – Trial/Appellate Attorney
Audrey Louis – Trial Attorney
1327 3rd Street
Floresville, TX 78114

Presiding Judge:

Hon. Donna Reyes
81st/218th District Judge
Atascosa County, TX 78026




                            page ii
                   TABLE OF CONTENTS

                                                       Page

Identity of Parties .. . . . . . . . ..    . . . . . ii

Table of Contents . . . . . . . . . .     . . . . . . iii

Index of Authorities . . . . . . . .    . . . . . .    iv

Statement of Facts. . . . . . . . . . . . . . . . . 1

APPELLANT’S ISSUE NUMBER ONE . . . . . . . . . . . 6

Upon a statutory sufficiency review of the
testimony by the accomplice witness Marcus
Serna pursuant to Article 38.14, Texas Code of
Criminal     Procedure,  the     evidence   is
insufficient to connect Appellant to support a
finding that Appellant was guilty of Felony
Murder    pursuant    to  Texas    Penal  Code
19.02(b)(3).

APPELLANT’S ISSUE NUMBER TWO

The evidence is legally insufficient to support
a finding that Appellant was guilty of Felony
Murder pursuant to the Texas Penal Code
19.02(b)(3)

Prayer. . . . . . . . . . . . . . . . . . . . . . . 21

Certificates of Service and Compliance . . . . .      22,23




                         page iii
                    INDEX OF AUTHORITIES

Case                                                  Page

Jackson v. Virginia, 443 U.S. 307, 316,
99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). . . . .       17

Cathey v. State, 992 S.W.2d 460
(Tex.Crim.App. 1999). . . . . . . . . . . . . . .      8

Dowthitt v. State, 931 S.W.2d 244
(Tex.Crim.App. 1996). . .. . . . . . . . . . .   .     16

Golden v. State, 851 S.W.2d 291
(Tex.Crim.App. 1993). . . . . . . .. . . . . . .      . 8

Gross v. State, 380 S.W.3d 181
Tex.Crim.App. 2012). . . . . . . . . . . . . .   . . 15

Guevara v. State, 152 S.W.3d 45
(Tex. Crim. App. 2004). . . .. . . . . . . . . . .     12

Laster v. State, 275 S.W.3d 512
(Tex. Crim. App. 2009). . . . . . . . . . . . . . . 17

Malone v. State, 253 S.W.3d 253
(Tex.Crim.App. 2008). .. . . . . . . . . . . . . .     7

Reed v. State, 744 S.W.2d 112
(Tex.Crim.App. 1999). . . . . . . . . . . . . . . . 14

Simmons v. State, 282 S.W.3d 504
(Tex.Crim.App. 2009). . . . . . . . . . . . . . . . 8

Trevino v. State, 991 S.W.2d 849
(Tex.Crim.App. 1999). . . . . . . . . . . . . . .      8

Constitutions, Statutes, & Rules

TEX. R. APP. P. 38.2(a)(1)(B). . . . . . .. . . . .    1
                          page iv
Tex. C. CRIM. P. 38.14. . . . . . . . . . . . . . . . .   7

TEX. PENAL C. 7.02. . . . . . . . . . . . . . . . . . .   18




                            page v
                               NO. 04-14-00246-CR


                          IN THE COURT OF APPEALS
                     FOURTH SUPREME JUDICIAL DISTRICT
                            SAN ANTONIO, TEXAS

                            DESTYN DAVID FREDERICK,
                                   Appellant

                                        V.

                             THE STATE OF TEXAS,
                                   Appellee

TO THE HONORABLE COURT OF APPEALS:

      Now comes the State of Texas and files its brief in

answer          to   the     brief   of      DESTYN   DAVID   FREDERICK,

Appellant, appealing his guilty verdict and punishment

ordered in the 81st/218thJudicial District of La Salle

County, Texas, Honorable Judge Donna Rayes presiding.



                               STATEMENT OF FACTS

      Pursuant to TEX. R. APP. P. 38.2(a)(1)(B), the State

challenges            all     factual     assertions     contained        in

Appellant’s           brief,    except    admissions    expressly        made




State’s Brief                                                 page -1-
therein, and submits its version of the relevant facts

below in its reply to Appellant’s issues.

       On June 13, 2011, Mr. Israel Casas and his wife of

sixty-three years, Guadalupe Casas, went on a bus to

San Antonio from Cotulla, Texas for the purpose of a

doctor’s appointment concerning a chronic condition of

his heart.        As the bus had other passengers to pick up

at various points in south Texas, the Mr. and Mrs.

Casas had to get up at four o’clock in the morning to

go meet the bus.           After attending Mr. Casas’ medical

appointment, they waited for the bus and again rode

home     to     Cotulla.     Due   to   the   delivery   of    other

passengers on the bus, they did not make it home until

7 o’clock that evening, some fifteen hours after their

departure.       [R.R. Vol. IX, pp. 7-10]

       Upon arrival at their home, they did the activities

which were normal for them.             They watched television,

particularly the news, then talked to their daughter on

the telephone.        Once that conversation had ended, both

Mr. and Mrs. Casas went to bed.           [R.R. Vol. IX, pp. 10-

State’s Brief                                            page -2-
11]     Their evening, the last they would spend together,

was just beginning however.

      Unbeknownst to the Casas family, the Appellant and

two of his friends, Marcus Serna and Rigo Guerra, had

spent the day together and were now out on the town.

The three had already conspired to commit a burglary.

Rigo Guerra decided they needed a gun, so they went to

Frederick’s mother’s house and smuggled it out of the

house.      As the gun was unloaded, the three then went to

Serna’s         house    to    obtain    shotgun   shells.    {R.R.       Vol

VIII, pp. 98-99]               They dump the truck at a property in

Cotulla         and     walk    across   Interstate    35,   where       they

acquire a Gator ATV which they use to drive down the

interstate’s feeder road, under the bridge and arrive

at the Casas home.              [R.R. Vol. VIII, pp.87-88, 129]

      Still intent on burglary, Rigo Guerra grabs the

shotgun and goes into the Casas’ garage, where they

grab sodas out of the refrigerator.                    While Serna and

Frederick want to wait, Appellant decides to kick in



State’s Brief                                                 page -3-
the door to the home and enter.              Serna follows behind

him.     [R.R. Vol. VIII, pp.         123-124]

       Mr.      and   Mrs.   Casas   were awakened by a thudding

noise at their home which could be heard from the door

which enters their kitchen from outside.               Mr. Casas

called out if anyone was in the house and then, dressed

only in boxer shorts, jumped to the door to close it

for the protection of him and his wife.              Just as Mr.

Casas was closing the door, Appellant fired into the

door, hitting Mr. Casas in the face with both shot from

the shotgun and wood fragments from the exploding door.

 He fell to the ground on his back while Mrs. Casas

screamed for the intruders to take what they wanted and

leave them alone.              [R.R. Vol.    IX, pp. 14-19] The

gunman, who was tall and thin, entered the room and

shot Mrs. Casas in the arm before leaving.            An arm she

would later lose as doctors were unable to save it.

[R.R. Vol. IX, pp. 18-21]

       Dragging herself to the phone, with her one good

remaining arm, Mrs. Casas called 911 and alerted them

State’s Brief                                          page -4-
to what had occurred.             Mr. Casas, bleeding profusely

from the face and neck, got off the floor and pulled

himself beside her on the bed.              Due to the location and

severity of the injury, Mr. Casas was unable to speak.

 [R.R. Vol. IX, pp. 17-23]

       Mrs. Casas stayed on the phone with dispatch, who

informed        her    that   deputies   were   at   their   home       but

remained outside as they were unaware of whether the

shooter was in the house.             Mr. Casas got up and walked

outside to alert the deputies that there was no shooter

remaining in the house so they could enter and attend

to his wife’s injuries.           Two ambulances were dispatched

to the scene and Mr. Casas and Mrs. Casas were taken

separately.           Mrs. Casas reach Dilley, Texas, where she

was airlifted to a hospital in San Antonio for surgery.

 Mr.    Casas was pronounced dead before his ambulance

even got to Dilley.           [R.R. Vol. IX, pp. 21-26]

During the time that Mr. and Mrs. Casas were lying

injured         in    their    home   and    awaiting    assistance,

Appellant, Serna and Guerra had dumped the stolen gator

State’s Brief                                                page -5-
and started riding around in Frederick’s pickup truck,

still in possession of the shotgun that was used to

kill Mr. Casas.        [R.R. Vol. VI, pp.     223-229, 237-238]

       While    in   the   vehicle   and   smoking   a   synthetic

marijuana, Guerra decides that he wishes to rob the

Valero convenience store located in Cotulla.             Complying

with his wishes, Frederick and Serna drop him off at

the Valero while he enters inside with the shotgun.

Frederick and Serna leave the scene in the pickup while

Guerra is robbing the store. Frederick and Serna hide

the truck, and then walk to a high spot where they can

watch the robbery.         All while continuing to smoke the

synthetic marijuana.        [R.R. Vol. VI, pp.       223-229, 237-

238]



                APPELLANT’S POINTS OF ERROR NUMBER ONE

    Upon   a statutory  sufficiency  review  of  the
testimony by the accomplice witness, Marcus Serna
pursuant to Article 38.14, Texas Code of Criminal
Procedure, the evidence is insufficient to connect
Appellant to support a finding that Appellant was
guilty of Felony Murder pursuant to Texas Penal Code
19.02(b)(3).

State’s Brief                                            page -6-
                         STATE’S REPLY

    Even with the subtraction of Marcus Serna’s
testimony as an accomplice, there was substantial
evidence provided from which rational jurors could
conclude that Appellant was sufficiently connected to
the crime.

                    Argument and Authorities

      In review of this issue, there is no doubt that

Marcus Serna was an accomplice, and therefore the State

is    under     a   requirement     to    produce   corroborating

evidence of Appellant’s guilt.           The State’s case cannot

be solely based upon the testimony of the accomplice

witness alone.

      A    reviewing   court   must      consider   the     evidence

present before the jury absent that which was provided

by the accomplice.        Texas Rule of Criminal Procedure

38.14.      Upon examination of the remaining evidence, the

reviewing court must make a determination if there is

any evidence that tends to connect the accused with the

commission of a crime.            Malone v. State, 253 S.W.3d
253, 257 (Tex.Crim.App. 2008)            The standard of review


State’s Brief                                             page -7-
in    regards      to    the    remaining        evidence         is     whether     it

tends to connect Appellant to the crime, not that the

remaining       evidence          must    prove         the      case     beyond      a

reasonable doubt.               Trevino v. State, 991 S.W.2d 849,

851 (Tex.Crim.App. 1999); Cathey v. State, 992 S.W.2d
460,     462    (Tex.Crim.App.            1999)        While       the    remaining

evidence only has to link Appellant to the crime in

some     manner,        mere      presence        at       the    scene       is     not

sufficient.             Simmons    v.    State,        282 S.W.3d 504,      508

(Tex.Crim.App.           2009);       Golden      v.       State,       851 S.W.2d
291,294 (Tex.Crim.App. 1993)

       While Appellant cites Trevino in his brief, the

logic of his argument is a constant shell game ignoring

its holding.            For the State’s case to stand, it only

has      to     link          Appellant      to        the        crime       through

corroborating           testimony,        not,     as      the     Trevino         court

held,      prove        its    case      beyond        a    reasonable         doubt.

Appellant attempts to make it appear as if he were only

present at the scene and played absolutely no part in



State’s Brief                                                             page -8-
the murder of Israel Casas.                 As we shall discuss below,

this was far from being factually correct.

       Contrary to his assertions, we know that Appellant

was the one who provided the murder weapon.                           It was

being carried by the three for the purpose of breaking

into     houses.               Appellant    knew    that   the    gun       was

accompanying them on what was to be an attempt to break

into people’s houses and burglarize them.                         He heard

Guerra state that is was “hit a lick night” before

leaving to rob houses, and “I’m a gangster, this is

what    I       do”    after    shooting.      It    didn’t   curtail       his

actions in assisting Guerra throughout the night. These

facts were part of his two separate statements to law

enforcement and which were read to the jury.                     Appellant

even     admits         that    there   was   a     discussion   of     them,

instigated            by Guerra, to commit burglary while they

were in the process of switching from Appellant’s truck

to the Gator.            [R.R. Vol. VI, pp. 223-229, 237-238]

       Further, a jury is allowed to infer intent from the

actions of the defendant, including what he may have

State’s Brief                                                    page -9-
done     after      the    crime        itself.          In    this       incident,

Appellant:

       1.       Provided the murder weapon which accompanied

            them on the burglary run for protection;

       2.       Helped    ditch       the     Gator   in      which      they        were

            riding;

       3.       Used his own truck to leave the site where the

            Gator was left;

       4.       Concealed his truck from protection both at the

            time they transferred to the less identifiable

            Gator and then again at the end of the night;

       5.       Convey Rigo Guerra, with Appellant’s shotgun,

            to the Valero station knowing Guerra’s intent

            to commit another robber.                  Appellant also knew

            that Guerra had already shot someone earlier.

            His only action after dropping Guerra off to

            commit       another        robbery       was     to     conceal         his

            truck,       find     a    nice    spot    where        he   and    Serna

            could        watch        the     robbery,        and     smoke          more

            synthetic marijuana.

State’s Brief                                                            page -10-
      One of the facts of this case known to the jury was

that Serna in fact gave two statements as he had lied

to    law       enforcement     in   the   first   one.    The    first

statement, Appellant told a story where he did not even

go on the gator with Guerra and Serna, but remained

behind.         This lie was told with the obvious intent of

not even placing him at the scene.                    Once confronted

with this untruth, he changed his story, but once again

tried to negate any part he played in the murder.

      Another inconvenient fact in regards to his mere

presence, and which would lead a jury to disbelieve he

was mere a bystander was DNA evidence found at the

Casas home.         In the carport, it was determined that an

empty soda can which had come from the Casas outdoor

refrigerator had been drunk by him.                   So in spite of

claims of no knowledge and no intent, as the time all

three were standing outside the Casas home with a gun,

Appellant        was   calmly    helping    himself   to   the   Casas’

beverages.

State’s Brief                                              page -11-
      "Each      fact     need       not     point    directly          and

independently to the guilt of the appellant, as long as

the cumulative effect of all the incriminating facts

are sufficient to support the conviction." Guevara v.

State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004) Intent

may be inferred from circumstantial evidence such as

acts, words, and the conduct of the appellant. Id. at

50.

      Therefore, the jury which convicted Appellant knew

that he had supplied the gun to the shooter, had known

that the intent of their trip was going to be burglary,

had     hidden    his    truck      twice    during   the   night       and

appropriated another vehicle, had driven the shooter

around including conveying him to commit another crime,

which     he    made    sure   he    could    watch   while    enjoying

synthetic marijuana, and then attempt to mislead police

in that he was even there.

      Appellant’s shell game involves picking pieces of

the evidence which are only provided by Serna, and then

trying to hold the State’s corroborating evidence to a

State’s Brief                                               page -12-
standard of proof beyond a reasonable doubt.                  A perfect

example would be the shotgun shells which came in only

through the testimony of Serna.                Appellant opines that

because that fact is taken out by the reviewing court,

then    he      could   not   be   culpable    under   the   accomplice

witness rule.           Not only does this thinking discount all

corroborating evidence which points to his guilt, but

it also tries to switch the rules of review.                             This

Court need only find that the corroborating evidence

somehow connected Appellant to the crime, not that it

proves the case beyond a reasonable doubt.

       Time and again, Appellant in his brief points out

the fact that he made sure the gun was unloaded when he

initially handed it to Guerra.                However, this brings up

multiple interesting points:

         1.      This fact comes from Appellant’s statement,

         which has already been shown at court to be self-

         serving and deceitful;

         2.      We know from Serna’s testimony that they made

         a      separate   trip    to   his   house    to   get   shotgun

State’s Brief                                                page -13-
         shells.          While not subject to this review, it is

         an      important        fact   in     that    the    corroborating

         evidence is not required to prove this case in

         its entirety all by itself.                   It also shows that

         even        in    his    second      statement,      Appellant       was

         misleading in an attempt to protect himself in

         omitting the trip to Serna’s home to get shotgun

         shells.; and

         3.         It is evident from the facts of the case that

         the gun was loaded at the time they entered the

         Casas’ home, as proved by the shooting of Mr. and

         Ms. Casas.

      Only under Appellant’s logic does the State’s case

fail review. Only when you switch the standard from

finding         a     mere       connection     to     the    crime      versus

reasonable           doubt,       does   Appellant’s         reasoning        hold

water.          All facts and circumstances may be considered

in this Court’s review of whether there was sufficient

corroboration             to   the   accomplice        witness    testimony.

Reed v. State, 744 S.W.2d 112, 126 (Tex.Crim.App. 1999)

State’s Brief                                                     page -14-
 Appellant            states    in    his     brief      that    he    was   merely

present         and    had     no    intent    to     commit     a    burglary     by

entering beyond the garage.                     We know from a review of

the corroborating evidence that even if Appellant did

not go into the house further than the garage, he had

committed multiple acts at several points during the

night     to     facilitate          this     burglary      occurring        and   to

avoid possible detection or capture.                        We also know from

the    corroborating evidence listed above that he had

full knowledge of what was occurring and it indicates

his    intent to participate, which is why Appellant’s

citation of Gross is nonsensical.                        Gross v. State, 380
S.W.3d 181 (Tex.Crim.App. 2012) [Where reversal due to

no evidence showing that defendant ever knew they were

going to shoot the victim, involvement with the victim

was serendipitous and not part of a plan, as was the

presence of the shotgun used to kill the victim.]

      As indicated prior, the State concedes that mere

presence         at     the    scene    of     a    crime       is    insufficient

corroboration,            but       there     is    so    much       corroborating

State’s Brief                                                          page -15-
evidence        which    shows     that   Appellant    was     a     full      and

willing participant.              Further, while mere presence may

be   insufficient,         when       coupled   with   other       suspicious

circumstances,           may tend to connect Appellant to the

offense.          Dowthitt       v.    State,   931 S.W.2d 244,       249

(Tex.Crim.App. 1996) There can be no doubt that there

is sufficient corroborating evidence, when taken as a

whole, that tend to connect Appellant to this crime.



                 APPELLANT’S POINTS OF ERROR NUMBER TWO


    The evidence is legally insufficient to support a
finding that Appellant was guilty of Felony Murder
pursuant to Texas Penal Code 19.02(b)(3).


                              STATE’S REPLY

    Jurors may make inferences as to intent, design and
plan based upon the evidence, and they correctly
determined there was sufficient evidence to show
Appellant guilty beyond a reasonable doubt.

                         Argument and Authorities

      The       United    States      Constitution     requires        that      a

criminal conviction be supported by evidence "necessary


State’s Brief                                                      page -16-
to convince a trier of fact beyond a reasonable doubt

of    the       existence    of    every   element    of    the    offense."

Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct. 2781,

61 L. Ed. 2d 560 (1979). A reviewing court must view

the evidence in the light most favorable to the verdict

and determine whether any rational trier of fact could

have found the essential elements of the crime beyond a

reasonable         doubt.    Id.    at    319;    Laster    v.    State,      275
S.W.3d 512,     517-18       (Tex.    Crim.    App.    2009).      Proper

deference must be given to the jury's determination of

the    credibility          of    the    evidence.    Id.        Unlike       the

discussion above, there is no need to discount any of

the evidence which was submitted at trial.

      In spite of this fact, Appellant continues to argue

that at the time he handed the gun to Guerra, it was

unloaded.         As this issue’s review allows us to examine

all    evidence       before       the    jury,    including      accomplice

witness, we know that there was a trip to Serna’s house

to get shells to load the gun.



State’s Brief                                                     page -17-
       Appellant goes further, stating that even though

they had talked about robbing houses, they had hid his

truck,      had    gotten      a    less    identifiable    ride      in     the

Gator, and were now drinking sodas in a strange garage,

he somehow could not have foreseen Guerra and Serna

would actually rob the house.                      The weapon they were

carrying,         the    manner     in     which   they   approached         the

house, their actual presence in the garage during the

middle of the night and their conversations up until

this      point         ALL    show      how   Appellant        could        have

anticipated        what       had   happened.        He   had    spent       the

evening         planning      and     assisting      to   make     sure       it

happened, but then he was surprised when it actually

did happen?         That strains credulity.

       It also goes further in arguing that he did not

have the intent to shoot Israel Casas, which does not

matter.         Under Texas Penal Code 7.02(b), he is not

required to develop that intent.                      Rather, he merely

becomes responsible when the murder was a result of a

crime he and his cohorts did intend to commit, which

State’s Brief                                                    page -18-
was burglary of a habitation.                  Appellant falsely claims

that     he     would    have     had    to   have         been   a     part     of   a

conversation           between    Guerra      and      Serna       where       Guerra

talked        about     killing    people        to    have       the    necessary

intent for culpability.                 This is simply not true, all

that is required is whether he should have anticipated

the shooting as a result of the burglary.

       When     discussing        reasonable          anticipation          of      Mr.

Casas shooting, we are talking about entering a strange

home in the middle of the night.                      We know from evidence

that the electricity was on and that there were dogs

barking,         an     indication        that        the     house       was       not

abandoned.            As Appellant himself had a soft drink out

of the Casas fridge, he knew this was not an abandoned

house.          Now if Appellant cannot be said to have a

reasonable        anticipation          of    Guerra        shooting        someone

inside the house with his shotgun, then it begs the

question:        what was the shotgun for?                   Unless Appellant

thinks there might have been a covey of quail inside

the    Casas      home,    there        can   be      no    other       intent      for

State’s Brief                                                           page -19-
providing it and carrying it into the home than to

shoot those inside of it should the burglars need that

protection.           The only logical conclusion is that they

carried         the   gun   into     the   house   to   facilitate       the

burglary, so it is ridiculous to claim that it could

not be anticipated when the even for which the gun was

purposed actually happened.

      The State would reference all the actions detailed

therein         by    the    State    in    support     of   Appellant’s

involvement and participation in the burglary of the

Casas home.           The State will not waste the Court’s time

by listing them a second time.

      Upon consideration in a light most favorable to the

verdict, there are multiple acts by Appellant to show

him a willing participant in the act of burglary of the

Casas home.            He also supplied the weapon which was

taken into the home and resulted in the shooting of Mr.

and Mrs. Casas.             When arming yourself to rob a house,

the shooting of an occupant of that house is a natural

and possible outcome.                The very presence of the gun

State’s Brief                                                page -20-
speaks      to    an   intent    to     shoot   anyone   who    they        may

encounter inside, otherwise there would be no reason to

have it.         Under 7.02(b) of the Penal Code, Appellant’s

participation in the burglary and the likely outcome of

a shooting coming from that burglary make him culpable.

 The evidence was sufficient for the jury to make their

verdict.



                                  PRAYER

      Wherefore,        the     State     respectfully     prays           this

Honorable Court affirm the judgment of the trial court,

the jury and for such relief to which it may be justly

entitled.




State’s Brief                                                  page -21-
                              Respectfully submitted,


                              Rene Pena
                              District Attorney
                              81st/218th Judicial District

                                /s Marc Ledet
                              Marc Ledet
                              Asst. District Attorney
                              81st/ 218th Judicial District
                              1327 Third Street
                              Floresville, Texas 78026
                              Telephone: 830 / 393-2200
                              Fax: 830/ 393-2205
                              State Bar No. 24002459
                              marcledet@81stda.org


                      CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above

and       foregoing     State's   Brief   has    been          sent

electronically to the attorney of record on this the

24th day of June, 2015.




                                /s Marc Ledet
                              Marc Ledet
                              Asst. District Attorney
                              81st/218th Judicial District




State’s Brief                                      page -22-
                CERTIFICATE OF COMPLIANCE

    I hereby certify that in accordance with the rules
the number of words contained in this brief as verified
by Microsoft Word is 3,325.


                             /s Marc Ledet




State’s Brief                                page -23-